Citation Nr: 1326547	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  07-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a right knee disorder, patello-femoral syndrome.

6.  Entitlement to service connection for a right long finger disorder.

7.  Entitlement to service connection for a right ring finger disorder.

8.  Entitlement to service connection for a sleep disorder to include sleep apnea and chronic insomnia.

9.  Entitlement to an initial disability rating in excess of 30 percent for chronic adjustment and dysthymic disorder with depression and anxiety.

10.  Entitlement to a compensable disability rating for hypertension.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Atlanta, Georgia, respectively, which denied the benefits sought on appeal.  The case is currently within the jurisdiction of the St. Paul, Minnesota RO.

During the appeal, in an October 2012 rating decision the RO increased the assigned rating from 10 to 30 percent for chronic adjustment and dysthymic disorder with depression and anxiety, effective from the date of service connection on March 1, 2005.

In the August 2007 rating decision the RO addressed the Veteran's claim regarding a sleep disorder as entitlement to service connection for sleep apnea.  However, in a February 2006 statement the Veteran clearly identified the claimed sleep disorder to include sleep apnea and chronic insomnia.  The relevant issue reflects the Veteran's claim on appeal. 

The issues of entitlement to service connection for (1) a sleep disorder to include sleep apnea and chronic insomnia, (2) a right long finger disorder, and (3) a right ring finger disorder, and entitlement to an initial disability rating in excess of 30 percent for chronic adjustment and dysthymic disorder with depression and anxiety, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service resulting in acoustic trauma, and first manifested constant tinnitus symptomatology within one year of discharge from service; there was a continuity of symptoms thereafter and later diagnosed as tinnitus.

2.  At no time during the period of the appeal has the Veteran had a diagnosis of a chronic low back disorder.
 
3.  A preexisting right hip disorder diagnosed as femoral-acetabular impingement of the right hip was aggravated during service.

4.  A preexisting left hip disorder diagnosed as femoral-acetabular impingement of the left hip was aggravated during service.

5.  A right knee disorder diagnosed as patello-femoral syndrome is related to service.

6.  The evidence of record does not show that at any time during the pendency of the appeal that the Veteran's hypertension is manifested by diastolic pressure that is predominantly 100 or more; or by systolic pressure that is predominantly 160 or more. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012). 

3.  The criteria for service connection for a right hip disorder diagnosed as femoral-acetabular impingement of the right hip have been met on the basis of aggravation during service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2012).

4.  The criteria for service connection for a left hip disorder diagnosed as femoral-acetabular impingement of the left hip have been met on the basis of aggravation during service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2012).
 
5.  The criteria for service connection for a right knee disorder diagnosed as patello-femoral syndrome have been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2012).

6.  The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2012). 


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in August 2004, May 2006, August 2006, March 2007, September 2009, and November 2011, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in March 2004, January 2007, June 2007, and May 2011.  The Veteran has not argued, and the record does not reflect, that these examinations and the opinions provided were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).
 
Some chronic diseases, including arthritis or an organic disease of the nervous system, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Recent published material from the National Institutes of Health indicate that tinnitus falls primarily into the class VA identifies as an organic disease of the nervous system.  See The Role of Central Nervous System Plasticity in Tinnitus at:
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2083119/ (Last visited Aug. 15, 2013); Tinnitus Cure May Lie in the Brain at: http://www.nih.gov/researchmatters/ january2011/01242011tinnitus.htm (Last visited Aug. 15, 2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

Tinnitus

In a statement received in December 2005, within one year of discharge from active service ending in February 2005, the Veteran reported having tinnitus over the prior year and a half.  He reported that he had been exposed to loud noises while in service in his role as a cannon fire direction specialist; and exposure to aircraft engines during airborne operations, helicopter noise during air assault missions, and other training environments (running ranges, atomic simulators and ambushes).  He reported his belief that he did not have hearing loss, but he did have tinnitus that wakes him and is part of his life. 

In a July 2013 statement the Veteran reported that he had been exposed to hazardous noise levels throughout service and stated essentially that the ringing had always been present since service, though he did not have hearing loss.  He reported that the noise exposure was from being an artilleryman for 23 years, jumping into jet and propeller prop wash as a paratrooper, boarding helicopters during air assault missions, being part of combat missions and demolitions, and training with grenades and other weapons. 

The Veteran's service records show that the Veteran served over 23 years in the Army.  His DD Form 214 records a primary specialty of "cannon fire director-21 years-10 months".  He had approximately five years and six months of overseas service, and decorations reflect Southwest Asia Service.  He received decorations including Expert Badge (Rifle, Grenade), Combat Patch, Parachutist Badge, Air Assault Badge.  Education in service included Basic Airborne Course and leadership related courses.  

All of the foregoing reflects exposure over 23 years in service to loud military-related noise, and an equally likely potential for associated acoustic trauma in service.  

The Veteran's service treatment records do not document any complaints, findings, or treatment of tinnitus.  

An October 2005 report of private treatment for ear, nose, and throat, shows that the Veteran reported complaints of constant imbalance and bilateral tinnitus following a significant episode of vertigo four years before.  The associated audiologic report contains comments indicating diagnoses of vertigo and tinnitus.  The report contains graphic findings for hearing thresholds indicating there was no hearing loss disability as defined by VA under 38 C.F.R. § 3.385 (2012), nor was there a significant hearing loss otherwise. 

During a June 2007 VA examination the examiner diagnosed tinnitus, but opined that the tinnitus is less likely as not (less than 50/50 probability) caused by or a result of service noise exposure.  The examiner based this opinion on the basis that there was no evidence of tinnitus or hearing loss in the service treatment records, and that the Veteran noted onset of tinnitus after service, "which ended in 2004."  

However, the rationale for that opinion is unsupported by the evidence of record.  The Veteran's service actually ended in late February 2005.  In the course of receiving treatment approximately seven months following discharge, the Veteran reported having had tinnitus over the prior year and a half.  

The Veteran is fully competent to report symptoms of an injury or illness that is within his personal knowledge by way of his senses.  Thus the Veteran is competent to report-as he did in October 2005-having constant tinnitus since during service.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) .  In fact, tinnitus is the type of condition primarily observable only by the person reporting the condition as it is observable only to the sufferer.   

Further, the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  The Veteran is also competent to attest to a continuity of tinnitus symptoms since during service.  38 C.F.R. § 3.303(b).  

Given the Veteran's over 23 year period of service and concomitant history of military duties and corresponding loud noise exposure with such activities; his consistent report of complaints over time; his reports as to the noise exposure and resulting symptoms of tinnitus, with continuity of symptoms since during service, are entirely credible.  

Service connection is warranted as tinnitus is shown to have become manifest to a degree of ten percent within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); 4.87, Diagnostic Code 6260 (2012).    
	
Low Back Disorder

The Veteran claims service connection for a low back disorder.  In statements first submitted in December 2005, the Veteran reported having a lower back condition with complaints of pain, stiffness, cracking, and popping, which he attributed to military activities.  

Service treatment records show no relevant complaints of injury or condition, findings, or any diagnosis regarding a low back condition.  The report of a November 1999 examination shows that evaluation of the spine and other musculoskeletal system was normal; and the medical history showed that the Veteran did not report any problem with back; he denoted specifically that he had no recurrent back pain at that time.  During his March 2004 "discharge examination" he did not report any back complaints.

A November 2005 private treatment report of a physical examination-in anticipation of a subsequent sleep study-shows that the Veteran denied painful joints, sore muscles, back pain, or unusual weakness.  Physical examination included findings of negative CVAT (costovertebral angle tenderness) and spine is not tender.

In a March 2006 private treatment report from the Florida Orthopedic Institute, Robert W. Irwin, MD, noted the Veteran was seen for complaints of lower back pain he described as a dull ache.  The Veteran stated that the pain was from an injury during service about two years before.  He reported difficulty walking secondary to a hip condition, and reported that there had been no problems with bowel, bladder, or sexual functions.  He reported he had no history of a previous back problem.  Neurological and X-ray examination of the lumbar spine were normal.  Dr. Irwin concluded with a diagnosis of lumbago.  

While there is competent evidence of pain in the lumbar region of the back, there is no diagnosis referable to the low back on which to base service connection.  Lumbago merely means pain in the lumbar region of the back.  See Dorland's Illustrated Medical Dictionary 1092 (31st ed. 2007).  Pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present low back condition, service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

Although the Veteran is competent to attest as to symptoms he has observed, a diagnosis of a low back disability is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by a medical professional.  Nor is a low back disability a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As the competent medical evidence clearly shows there is no diagnosis of a low back disability at any time during the period of the appeal, it is unnecessary to consider whether the claim meets other criteria for service connection.   

The preponderance of the evidence is against the claim for service connection for a low back disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Right and Left Hip Disorders

Service treatment records show that the Veteran was not seen for treatment for a hip problem during service.  The report of a November 1999 examination shows that evaluation of the lower extremities was normal.  

The report of a March 2004 separation examination shows complaints of bilateral hip pain for several months.  On examination both hips exhibited pain on motion.  After examination the report contains a diagnosis of bilateral hip condition with residual.  The examiner opined that the Veteran's "bilateral hip condition with exercise, fatigue, etc., is as likely as not to result in diminished range of motion by 10 to 20 percent, and increase in pain by 10 to 20 percent"

Reports of private X-ray and MRI examination of the Veteran's hips in February 2006 and May 2006 conclude with impressions including (1) mild narrowing of both joint spaces in a symmetrical fashion; no acute appearing abnormality; and (2) hip impingement, which the examiner opined to be a pre-arthritic condition.

The report of a June 2007 VA examination shows that the examiner stated that the Veteran had received treatment from a private orthopedist and it was determined that the Veteran had congenital bilateral femoral-acetabular impingement.  The Veteran reported hip pain and difficulty with prolonged standing or walking.  X-ray examination of the hips showed findings consistent with femoral-acetabular impingement bilaterally.  

The June 2007 VA examination report concluded with a diagnosis of bilateral femoral-acetabular impingement.   The examiner opined that this condition is a congenital condition that may lead to the premature development of osteoarthritis as an individual ages; however, it is not caused by or related to activities in service.  The examiner further opined that the condition combined with physical duties in service may have accelerated the development of arthritic changes in the hips, but the examiner could not determine that such changes would not occur without resort to mere speculation.

Private treatment records include an October 2009 report of X-ray examination of the hips, which concluded with an impression of mild degenerative joint disease of the right and left hips, symmetric.

The competent evidence, including the Veteran's March 2004 report in service of bilateral hip pain for several months, along with the March 2004 examiner's diagnosis of a bilateral hip condition with residual at that time, subsequently diagnosed in 2006 as bilateral hip impingement, is consistent with the diagnosis of bilateral femoral-acetabular impingement during the June 2007 VA examination.  

That VA examiner opined that the condition was congenital, and not caused by physical activities in service; but that physical activities in service may have accelerated the process toward the development of arthritis in the hips-a development shown only two years later in October 2009.  Clearly, this opinion is consistent with the noted initial complaints of bilateral hip pain beginning before March 2004, which itself suggests an aggravation of the preexisting bilateral femoral-acetabular impingement.  

The VA examiner's opinion is persuasive evidence in favor of the claim as to a finding that the Veteran's bilateral femoral-acetabular impingement was permanently aggravated by service.  There is no medical opinion against a finding of aggravation and the favorable evidence of aggravation is persuasive as to the third element of service connection.

Service connection is warranted for femoral-acetabular impingement of the left and right hips on the basis of aggravation.
 
Right Knee Disorder, Patello-Femoral Syndrome.

Service treatment records show that the Veteran was seen in March 1990 for complaints of a right knee pain from an injury two weeks before, resulting from a jump.  The pain was severe on going up stairs or running.  The assessment was that the Veteran possibly had a lateral collateral ligament strain.

The report of a November 1999 examination shows that evaluation of the lower extremities was normal; and the medical history showed that the Veteran did not report any problem with his right knee.

The report of a June 2007 VA examination shows that the Veteran reported right knee complaints including symptoms of some clicking and swelling.  On examination, there was patello-femoral crepitance and pain on motion.  Radiographs of the bilateral tibias/fibulas and bilateral knees showed no osseous abnormality.  The report contains a diagnosis of bilateral patello-femoral syndrome.

The examiner opined, that given the Veteran's complaints of knee pain during service, it was his opinion that the current bilateral knee condition is at least as likely as not caused by or the result of activities undertaken while in active service.

The VA examiner's opinion is persuasive evidence in favor of the claim.  The opinion is consistent with other medical evidence showing treatment in service, and with the long history in service of activities such as parachuting.

There are no opposing opinions.  The rationale of the examiner is consistent with the medical evidence on file and consistent with the Veteran's assertions that the diagnosed right knee patello-femoral syndrome is linked to service.   Therefore, service connection for right knee patello-femoral syndrome is warranted.

II.  Increased Rating for Hypertension 

Generally Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's hypertension is currently evaluated as zero percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  If the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2012).  

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension for cases in which the diastolic pressure is predominantly 100 (mmHg (millimeters of mercury)) or more; or if the systolic pressure is predominantly 160 or more; or, the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more and who now requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Higher ratings are assignable for higher predominant levels of blood pressure.

During a private physical examination in November 2005, the Veteran's blood pressure was 124/78.  

During a June 2007 VA examination for hypertension, the Veteran reported taking Diovan as medication for his hypertension.  He reported that he had had to increase his medication since his initial evaluation.  Blood pressure readings recorded during the examination included 130/94, 130/94, and 130/94.  

On cardiovascular examination, there was no indication of cardiomegaly, hepatomegaly, hepato-jugular reflux, or dependent edema.  Heart sounds were normal and the rate was regular.  The Veteran had normal cardiac status.  The Veteran had no arteriosclerotic complications of hypertension.  The diagnosis was mild to moderate controlled hypertension.  The examiner stated that he saw no evidence of secondary or end organ damage from hypertension, and the Veteran had normal renal function and no evidence of left ventricular hypertrophy.

During a June 2007 VA examination for respiratory diseases, the Veteran's blood pressure was 130/94.  

During a May 2011 VA examination for hypertension the Veteran stated that he was on one Diovan daily, and his blood pressure was generally okay while he takes his medication.  The Veteran reported complaints of nosebleeds and headaches related to hypertension.  He reported symptoms of fatigue, confusion, memory impairment, vision changes, dyspnea, cough, and nocturia.  The examiner commented that it was doubtful that the Veteran's headaches, nosebleeds and other listed symptoms were related to his hypertension.

On examination, blood pressure was 138/94.  The examiner diagnosed essential hypertension, and opined that there was no hypertensive heart disease present. The examiner opined that the Veteran's hypertension had no effect on the Veteran's usual occupation or on usual daily activities. 

Review of the medical records on file during the pending claim do not show that the Veteran's hypertension is productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  None of the reviewed records readings met this criteria necessary for a compensable rating of 10 percent.  Nor is there evidence of any associated hypertensive heart disease or other types of heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

As the Veteran has not met the criteria for an increase in rating at any time, staged ratings are not warranted.  

The preponderance of the evidence is against the grant of a compensable disability rating; there is no doubt to be resolved; and an increased, compensable rating is not warranted.   

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Veteran has not described any unusual or exceptional features associated with his hypertension.  The rating criteria are adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right hip disorder is granted.

Entitlement to service connection for a left hip disorder is granted.

Entitlement to service connection for a right knee disorder, patello-femoral syndrome is granted.

Entitlement to a compensable disability rating for hypertension is denied.


REMAND

The Veteran claims service connection for a sleep disorder, including sleep apnea and chronic insomnia, on the basis that this condition began during service.  In a statement submitted in July 2013 the Veteran reported having sleep problems while in service.  He also reported that he suffers from persistent hypersomnolence, and that his wife wakes him because he would stop breathing.  

Importantly, some chronic diseases, including central sleep apnea, as an organic disease of the nervous system, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records include an August 1983 report of X-ray examination of the skull, which was normal, after the Veteran ran into a pole hitting his forehead and had loss of consciousness.  A March 2001 clinic note shows that the Veteran was having trouble concentrating and sleeping.  The assessment at that time after examination was depression, not otherwise specified.  A May 2001 service treatment record shows that the Veteran was having trouble sleeping and with fatigue.  An October 2002 clinic note contains an assessment of benign paroxysmal vertigo and rule out obstructive sleep apnea.

The Veteran retired after more than 23 years of service in late February 2005.  In an early February 2006 statement, the Veteran reported that he had problems with sleep apnea and chronic insomnia since during service.  He reported he was scheduled for a sleep study in service but could not do one in service.  Service treatment records reflect some complaints of problems with sleeping.

The report of a November 2005 private treatment record of a sleep study, titled Baseline Nocturnal Polysomnography, contains impressions of (1) mild obstructive sleep apnea hypopnea syndrome, (2) primary snoring, and (3) fragmented sleep.

During a June 2007 VA examination for sleep apnea, the Veteran reported a history of sleep apnea, which the examination report indicated to be obstructive sleep apnea (OSA), and for which the Veteran reported symptoms since 2001 during service.  The examination report indicates that the Veteran reported he underwent a sleep study after service in November 2005, which concluded with a diagnosis of mild obstructive sleep apnea.  The VA examiner concluded that he was unable to confirm a diagnosis (of sleep apnea) and would need to obtain the reported sleep study in order to provide an addendum.  He further stated that the Veteran's condition did not meet the criteria for obstructive sleep apnea and his dysfunction was "multifactoral", and not sleep apnea.

As the VA examiner did not confirm a diagnosis of sleep apnea, stating the condition was multifactoral, and did not provide an opinion as to the etiology of any sleep disorder found, a remand is necessary to obtain any pertinent medical treatment records not on file; and thereafter, to afford the Veteran an appropriate examination of his claimed sleep disorder to clarify as to any diagnosis and etiological link to service.  

The Veteran claims service connection for disabilities of the right ring finger and right long (middle) finger.  The Veteran asserts that the subject fingers of the right hand were jammed during countless airborne operations.  At a March 2004 separation examination he reported complaints of swelling of the right ring finger and middle finger, with associated pain, which occurred up to about three times a year.  On examination these fingers had full range of motion with no swelling, warmth, or tenderness.  After examination the diagnosis was right ring and middle finger condition, quiescent at this time.  

The RO denied the Veteran's claim regarding these fingers on the basis that no permanent residual or chronic disability was shown by the service medical records or VA examination.  

In the Veteran's August 2003 VA Form 9, he stated that X-rays had been taken on the right hand fingers, and that these X-rays were never reviewed.  He stated that symptoms were indicative of traumatic arthritis that normally accompanies an injury such as this one.  He indicated that X-rays should show arthritis in the two fingers that were responsible for the symptoms.

It is not clear when or where the reported X-rays were taken, but as they may be material to the Veteran's claim, they should be requested.  The RO must ask the Veteran for the source of the reported X-rays and attempt to obtain the X-rays of the Veteran's right hand ring and middle fingers.  

The Veteran claims entitlement to an initial disability rating in excess of 30 percent for chronic adjustment and dysthymic disorder with depression and anxiety.  Review of the record shows that the determination of this claim is inextricably intertwined with the claim for service connection for a sleep disorder to include sleep apnea and chronic insomnia.  

VA psychiatric examination reports indicate that sleep impairment is a significant part of the disability picture of his psychiatric disability.  The July 2007 VA examination findings include sleep disturbance, poor energy, poor concentration and memory, and sleep impairment affecting daytime activities due to poor energy.  The June 2011 VA examination report noted findings including low energy, poor concentration, and poor sleep.  

Chronic sleep impairment (with associated residual conditions), as a symptom of a psychiatric disability, is one criterion under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, for evaluating the Veteran's service-connected chronic adjustment and dysthymic disorder with depression and anxiety.  Hypersomnolence, as a residual of the Veteran's claimed sleep disorder, would be a criterion under 38 C.F.R. § 4.97, Diagnostic Code 6847, in the evaluation of a sleep disorder if service connection is granted for that.  

Pyramiding of benefits-rating the same disability or manifestation under different diagnostic codes-is not allowed.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Therefore, the evaluation of the Veteran's psychiatric disability is inextricably intertwined with the claim for service connection for a sleep disorder to include sleep apnea and chronic insomnia-as a disability separate from the service-connected psychiatric disability; and the rating claim must be deferred pending the outcome of the service connection claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his sleep disorder including sleep apnea and chronic insomnia; and pertaining to his right ring and middle fingers, to specifically include any X-ray examination of the right hand fingers.  Request copies of any such outstanding records and associate them with the claim folder.

2.  Notify the Veteran that he may submit statements from himself and others describing fully the sleep  symptoms and continuity of pertinent symptoms since service.  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any chronic sleep disorder to include sleep apnea or chronic insomnia, which is not part of the symptomatology of a service-connected disability.  

The claim file and copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies and diagnostic tests must be performed, including appropriate sleep studies, and all findings must be reported in detail.  For any sleep apnea diagnosed the examiner must identify whether the type of sleep apnea is obstructive or central sleep apnea.

Then the examiner must opine as to whether it is at least as likely as not that any diagnosed sleep disorder to include sleep apnea or insomnia found to be present and not part of a currently service-connected disability, either: 


(a) had its onset in or is related to service; or

(b) was either (i) caused by or (ii) aggravated by a service-connected disability. 

In the examination report the examiner must describe all findings in detail and provide a complete rationale and basis for any opinions offered.  The examiner must specifically acknowledge and discuss any reports on file by the Veteran and others that his sleep apnea or insomnia was first manifested during his active service. 

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, review the claim file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  This must include any further development indicated after obtaining any reports of X-ray examination or other evidence pertaining to the Veteran's right ring or middle fingers, to include appropriate examination and nexus opinion if a present disability of either finger is shown by any medical evidence obtained.


5.  Then readjudicate the claims on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


